DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jianke Kang (registration 72445) on 08/09/2022.

The application has been amended as follows: 
In the Claims:
Amend claim 1 as follows: 
Claim 1 (Currently Amended) An electronic component, comprising: 
a substrate including electrode pads disposed on an upper surface; and a plurality of multilayer capacitors mounted on the substrate and including external electrodes directly connected to the electrode pads, 
wherein at least one multilayer capacitor among the plurality of multilayer capacitors is a multilayer capacitor having a horizontally stacked structure,
 each of the plurality of multilayer capacitors comprises a body and the external electrodes respectively disposed on both ends of the body in a first direction,
 the body comprises a dielectric layer and the internal electrodes alternately disposed with the dielectric layer interposed therebetween, and 
the external electrodes comprise: 
first and second head portions disposed on both end surfaces of the body of the multilayer capacitor in the first direction, respectively; and 
first and second band portions extending from the first and second head portions onto portions of upper and lower surfaces and portions of both side surfaces of the body, respectively.

B.	Claims 20-26 are cancelled.


Examiner’s Note
The Examiner indicated on 08/09/2022 to Mr. Kang that the limitation structure be amended to “external electrodes in the plurality of multilayer capacitors mounted on the substrate directly connected to the electrode pads” in independent claim 1. The cited limitation needed to be amended in an Examiner’s Amendment to obviate the Park reference (US 2016/0309578 A1), since the limitations of claim 1, as amended on 08/03/2022 by the Applicant, that still reads on Park.
	In addition, new claims 20-26 (filed on 08/03/2022) needed to be cancelled in an Examiner’s Amendment, since the claims still reads on the reference of Cygan used in the last office action (mailed on 05/12/2022).
	The requested Examiner’s Amendment would preclude the need for another Non-Final Office Action and advance prosecution towards an allowance.

Drawings
The Applicant’s Drawing Amendments that were received on 08/03/2022 to clarify the limitations structure of claim 6 through new Figs. 8B-8C and supported by amended specifications (filed on 08/03/2022) in ¶[00105-00106] is persuasive. 
	The Applicant’s Remarks that were received on 08/03/2022 to clarify the limitations structure of claim 7 through Fig. 16 and the specifications in ¶[00112] is persuasive.	
The drawing objections cited in the last office action (mailed on 05/12/2022) are withdrawn.

Specifications
The Applicant’s Specification Amendments that were received on 08/03/2022 amending ¶[0027_0091 & 0015-00106] is persuasive in supporting the new Figs. 8B-8C in the Amended Drawings that were received on 08/03/2022. 

Response to the Remarks and Claim Amendments 
Applicant's Remarks (filed on 08/03/2022) with respect to the 112(b) rejection of claim 6 that was cited in the office action (mailed on 05/12/2022) is persuasive due to the explanation that the subject matter of the claim is clear and definite in light of the specification. The 112(b) rejection of claim 6 is withdrawn.
Applicant's Claim Amendments that was filed on 08/03/2022) with respect to the 102 rejection of independent claim 1 is persuasive due to further defining the limitation of the “external electrodes directly connected to the electrode pads” in an Examiner’s Amendment.
The rejection of claim 1 and the 102 and 103 rejection of the claims depended on claim 1 (claims 2-11, 14, and 19) cited in the last Office Action (mailed on 05/12/2022) are withdrawn. 

Allowable Subject Matter
Claims 1-11, 14, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach an electronic component, comprising: …and a plurality of multilayer capacitors mounted on the substrate and including external electrodes directly connected to the electrode pads…, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-11, 14, and 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847